Citation Nr: 0945401	
Decision Date: 11/30/09    Archive Date: 12/04/09	

DOCKET NO.  05-03 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of lung 
surgery.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from September 1988 
to April 1989 and from September 2001 to April 2002.  She 
also had periods of service with the Ohio National Guard 
between June 1993 and April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Baltimore, Maryland.  

In March 2007, the Board affirmed the RO's April 2004 rating 
decision.  The Veteran and her representative then appealed 
the Board's March 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2008, the 
Court issued a Memorandum Decision vacating the Board's 
March 2007 decision and remanding the matter to the Board for 
readjudication consistent with the Memorandum Decision.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
should further action be required.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for residuals of 
lung surgery.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran claims that in May 1994 while serving on active 
duty for training, she lifted a 60 pound rucksack and felt 
sudden pain in her chest.  She claims that the injury 
required emergency treatment and this revealed a mass in her 
lung.  She 


underwent a left lower lobectomy and resection of pulmonary 
sequestration.  She claims that ever since that time she has 
had residuals from the surgery.  

Of record is a statement from her former supervisor, a 
retired chief master sergeant, confirming the incident.  She 
has also submitted a leave and earnings statement reflecting 
that she participated in unit training activities from 
May 21, 1994, to May 22, 1994, just prior to the surgery.  At 
the hearing on appeal in October 2005, she indicated that 
this was during a weekend type drill.  The record is unclear, 
however, regarding whether the training represents active 
duty for training or inactive duty training.  Further 
development is required to clarify the matter.  As the Court 
pointed out in this Memorandum Decision, if the period of 
training at issue constitutes active duty for training, the 
Veteran may be awarded compensation based on an injury or 
disease sustained during such training.  However, she may be 
awarded compensation based only on injury or a heart attack 
or stroke sustained during such training.  

Additionally, during the course of the appeal, the Veteran 
has identified outstanding, pertinent records from "Community 
Hospital" in Springfield, Ohio.  There are no records from 
that facility in the claims file.  The Veteran indicated at 
the October 2005 hearing that she was going to obtain such 
records.  However, she has not done so.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The Veteran should be contacted and 
asked to provide authorization to obtain 
records regarding reported treatment at 
the Community Hospital, Springfield, 
Ohio, in May 1994.  Following the 
authorization of release of information, 
the facility should be contacted and 
asked to provide any records that it 
might have it its possession pertaining 
to reported treatment of the Veteran at 
that facility in May 1994.  If there are 
no such records available, this should be 
so documented.  

2.  The National Guard should be 
contacted and asked to specifically 
indicate whether its records show that 
the Veteran's unit training activities in 
May 1994 constituted active duty for 
training or inactive duty training.  If 
active duty for training, the dates 
involved should be provided.  If there is 
no information available, this should be 
so documented.  

3.  Based on the information obtained, if 
deemed advisable, a review of the 
evidence of record is authorized by a 
physician knowledgeable in pulmonary 
disabilities for the purpose of opining 
as to whether pulmonary sequestration was 
more likely than not aggravated by 
physical exertion during the night 
maneuver training in May 1994 when the 
Veteran was hospitalized.  The reviewing 
health care professional is to have 
access to the entire claims folder and to 
indicate that such review of the entire 
claims folder was conducted in his or her 
review of the evidence of record.  Any 
opinion expressed should be accompanied 
by a complete rationale.  If the examiner 
is not able to render such an opinion 
without resort to speculation, he or she 
should so indicate and explain why.  

4.  Thereafter, VA should readjudicate 
the claim based on all the evidence of 
record.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, she and her representative 
should be provided with a Supplemental 
Statement of the Case and be provided 
with an opportunity to respond.  

Then, subject to Court appellate procedures, the case should 
be returned to the Board for appellate review.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



